Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 03/04/22.
3.	Claims 1-6, 10-13, 18, 20 & 22-28 are under examination.
4.	Claims 1-2, 11, 18, 20 & 22-23 are amended.
5.	Claims 25-28 are newly added.
6.	Claims 7-9, 14-17 19 & 21 are canceled.


Response to Arguments
7.	Applicant amendment filed on 03/04/22, with regards a U.S.C. 103 rejection (1-6, 10-13, 18, 20 & 22-28) has been fully considered and is persuasive. Therefore, the U.S.C. 103 rejection is withdrawn.
8.	Applicant argument filed on 03/04/22, with regards specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
9.	Applicant amendment filed on 03/04/22, with regards claim objection (Claims 20 & 22-23) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.
10.	Applicant amendment filed on 03/04/22, with regards a claim interpretation under 112, 6th paragraph (Clam 18) is silent. Therefore, claim 18 is still interpreted under 112 6th paragraph.

Allowable Subject Matter
1-6, 10-13, 18, 20 & 22-28 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Raleigh et al. 2015/0143456 A1 (Title: End user device that secures association of application to service policy with an application certification check) (See abstract, Para. 0121 & 0129).
B.	Green et al. 2020/0014512 A1 (Title: End user device that secures association of application to service policy with an application certification check) (See abstract, Para. 0084 & 0091).
C.	Anand et al. 2020/0252980 A1 (Title: Link establishment between a radio equipment controller and radio equipment in a fronthaul network) (See abstract, Para. 0015 & 0019-0023).


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469